PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RICHMOND MEDICAL CENTER FOR
WOMEN; WILLIAM G. FITZHUGH, M.D.;
HILLCREST CLINIC; HERBERT C. JONES,
JR., M.D.; PLANNED PARENTHOOD OF
METROPOLITAN WASHINGTON, DC,
INCORPORATED; VIRGINIA LEAGUE FOR
PLANNED PARENTHOOD; PLANNED
PARENTHOOD OF THE BLUE RIDGE,
Plaintiffs-Appellees,

v.

JAMES GILMORE, in his official capacity
as Governor of the State of Virginia;
DAVID M. HICKS, in his official
capacity as Commonwealth Attorney
                                                               No. 98-1930
for the City of Richmond; DONALD S.
           (CA-98-309-3)
CALDWELL, in his official capacity as
Commonwealth Attorney for the
County of Roanoke; HOWARD GWYNN,
in his official capacity as
Commonwealth Attorney for the City
of Newport News; CHARLES D.
GRIFFITH, JR., in his official capacity as
Commonwealth Attorney for the City
of Norfolk; ROBERT F. HORAN, JR., in
his official capacity as Commonwealth
Attorney for the County of Fairfax;
JAMES L. CAMBLOS, III, in his official
capacity as Commonwealth Attorney
for the County of Albemarle,
Defendants-Appellants.

Filed: June 30, 1998
11:50 p.m.

_________________________________________________________________
ORDER

LUTTIG, Circuit Judge:

The General Assembly of the Commonwealth of Virginia enacted
on March 12, 1998, and the Governor of the Commonwealth signed
into law on April 13, 1998, Virginia's Partial Birth Abortion Act. This
Act was modeled after the bill passed by the Congress of the United
States on October 8, 1997, which was supported by the American
Medical Association but subsequently vetoed by the President. The
undisputed purpose of Virginia's Partial Birth Abortion Act is to pro-
hibit the late-term abortion procedure in which

          the physician pulls a lower extremity into the vagina and
          then uses his fingers to deliver the lower extremity and then
          the torso followed by the shoulders and the upper extremi-
          ties. At that point, the skull is lodged at the internal cervical
          os. Usually the dilation is insufficient for the skull to pass
          through. At that point, the surgeon slides his or her fingers
          along the back of the fetus; uses a pair of blunt curved scis-
          sors to rupture the base of the skull; and uses a suction cath-
          eter to evacuate the contents of the skull and then applies
          traction to the fetus to remove it from the patient.

Mem. Op. of District Court at 16-17. The Partial Birth Abortion Act
is to become effective at midnight tonight.

On May 21, plaintiffs, Richmond Medical Center, Hillcrest Clinic,
three branches of Planned Parenthood, and two doctors -- none of
whom, according to their own concessions and the findings of the dis-
trict court, performs this procedure -- sought an injunction from the
federal district court in the Eastern District of Virginia barring the
Commonwealth and its officials from enforcing the Act. The plaintiffs
contended that the Act is unconstitutionally vague and also imposes
a facially unconstitutional burden on the abortion rights of the women
of the Commonwealth of Virginia. The Governor of Virginia and six
of the Commonwealth's Attorneys were named as defendants to the
lawsuit and vigorously defended the constitutionality of the statute on
behalf of the citizens of Virginia. On June 25, following hearings
before the district court, that court granted the preliminary injunction

                     2
and, on June 29, declined to stay its order pending appeal to this
court.

This morning, the Commonwealth filed with me as a single Circuit
Judge an application pursuant to Federal Rule of Appellate Procedure
8 to stay the district court's preliminary injunction pending appeal. I
requested that the plaintiffs respond to the Commonwealth's submis-
sions by 3:00 p.m. this afternoon. Having received and reviewed the
submissions of both parties, together with the opinion of the district
court, for the reasons stated I hereby grant the stay of the district
court's injunction requested by the Commonwealth of Virginia.

I.

Section 18.2-74.2(A) of the Virginia Code, which is entitled "Par-
tial Birth Abortion Prohibited," provides as follows:

          Notwithstanding the provisions of §§ 18.2-72, 18.2-73 and
          18.2-74, a physician shall not knowingly perform a partial
          birth abortion that is not necessary to save the life of a
          mother. A violation of this section shall be punishable as a
          Class I misdemeanor.

Va. Code § 18.2-74.2(A). A partial birth abortion is defined as

          an abortion in which the person performing the abortion
          deliberately and intentionally delivers a living fetus or a
          substantial portion thereof into the vagina for the purpose of
          performing a procedure the person knows will kill the fetus,
          performs the procedure, kills the fetus and completes the
          delivery.

Id. § 18.2-74.2(D). Like Congress in enacting the federal statute on
which Virginia's is modeled, the General Assembly of Virginia in
enacting section 18.2-74.2 intended to prohibit partial birth abortions,
otherwise known as the "intact dilatation and extraction" method of
abortion, see, e.g., Helen Dewar, AMA Backs "Partial Birth" Abortion
Curb, Wash. Post, May 20, 1997, at A1 ("the procedure called `partial
birth abortion' . . . [i]s medically known as intact dilation and extrac-

                    3
tion"); Mem. Op. at 49 (explaining that AMA understood essentially
identical definitional language in federal bill to refer only to intact
D&X procedure); id. at 4 (noting that American College of Obstetri-
cians and Gynecologists equates "partial birth abortion" with "intact
D&X"). As described by the American College of Obstetricians and
Gynecologists, similarly to the description recited by the district court
and quoted above, this method of abortion includes the following four
elements:

          1. Deliberate dilatation of the cervix, usually over a
          sequence of days;

          2. Instrumental conversion of the fetus to a footling breech;

          3. Breech extraction of the body excepting the head;

          4. Partial evacuation of the intracranial contents of a living
          fetus to effect vaginal delivery of a dead but otherwise intact
          fetus.

American College of Obstetricians and Gynecologists Statement of
Policy (quoted in Mem. Op. at 4-5).

Plaintiffs concede, and the district court found, that they do not
perform this procedure. Furthermore, as explained below, the plain
language of section 18.2-74.2(D) cannot reasonably be read to pro-
hibit the particular procedures that plaintiffs actually do perform.
Therefore, the district court's conclusion that the plaintiffs faced a
reasonable fear of prosecution under section 18.2-74.2(D), and thus
had standing to challenge that provision, was simply in error. See
Babbitt v. United Farm Workers Nat'l Union , 442 U.S. 289, 298
(1979).

II.

Section 18.2-74.2(D), which provides the statutory definition of a
partial birth abortion, sets forth the elements necessary in order to
establish a violation of Virginia's Partial Birth Abortion Act. As rele-
vant here, to violate the statute, an abortion provider must (1) deliver

                     4
an intact fetus or a substantial portion thereof, (2) while the fetus is
living, (3) into the vagina. In addition, in provisions barely mentioned
by the district court, the statute also includes two critical mens rea
requirements. Thus, the statute does not prohibit the mere delivery of
a living fetus or substantial portion thereof into the vagina, but, rather,
prohibits only the deliberate and intentional delivery of such a fetus
into the vagina. Indeed, even the intentional and deliberate delivery
of a living fetus into the vagina does not violate the statute unless
such delivery is for the specific purpose of performing a procedure
the provider knows will kill the fetus. Cf. Planned Parenthood v.
Doyle, 1998 WL 299912, at *6 (W.D. Wis.) ("To partially deliver a
fetus and violate the ban, the physician would deliberately and inten-
tionally manipulate the body of the intact, living child partially out of
the body of the mother for the purpose of performing a procedure
intended to kill the child, and then kill the child.") (quoting medical
testimony).

When the statute is thus understood -- with both its actus reus and
explicit mens rea requirements appreciated-- the unreasonableness
of the district court's construction of the statute is apparent. The dis-
trict court held that section 18.2-74.2(D) could reasonably be con-
strued to prohibit abortions performed by suction curettage and
conventional dilatation and evacuation procedures, the two most com-
mon methods of abortion during the first two trimesters of pregnancy,
see, e.g., Mem. Op. at 80; id. at 10-11, both of which methods are
apparently performed by the plaintiffs, see id . at 6-7. The district
court thus held, in effect, that section 18.2-74.2(D) was so vague as
potentially to prohibit nearly every abortion performed in the Com-
monwealth of Virginia. An examination of the suction curettage and
dilatation and evacuation methods of abortion makes clear, however,
that section 18.2-74.2(D) cannot reasonably be read to prohibit these
procedures, and therefore that the plaintiffs do not face a reasonable
fear of prosecution under the statute.

A.

In the suction curettage procedure, a physician inserts a tube or
cannula (which is attached to a vacuum generator) through the vagina
and into the uterus and then removes the fetus piecemeal by means
of negative suction. Because such suction may occasionally detach

                     5
the entire fetus, or identifiable parts thereof, and because such parts
might include cells that are still living as they pass through the vagina
via the cannula and into the vacuum, the district court concluded that
section 18.2-74.2(D) could reasonably be read to prohibit suction
curettage. This section, however, cannot reasonably be so read.

First, the statute prohibits only the delivery of intact fetuses or sub-
stantial portions of intact fetuses. It does not prohibit the extraction
of dismembered body parts, no matter how substantial. Cf. Planned
Parenthood v. Doyle, 1998 WL 299912, at *9 (W.D. Wis.) (noting
that similar statute in question there was explicitly directed at partial
"births," a phrase "readily applied to the partial delivery of an intact
child but hardly applicable to the delivery of dismembered body
parts." (emphasis added)). Second, the statute prohibits only delivery
of an intact fetus or a substantial portion thereof while that fetus is
living. It does not prohibit extraction of a dead fetus or of detached
fetal tissue that may still contain living cells. Third, the statute prohib-
its only the delivery of an intact living fetus (or a substantial portion
thereof) into the vagina. It does not prohibit the removal of detached
fetal parts through the vagina via an enclosed cannula or similar
bypass. Thus, it is clear that the suction curettage method of abortion
simply does not satisfy even the actus reus requirements set forth in
section 18.2-74.2(D).

More importantly, even if one were to read these actus reus
requirements more broadly than their plain language can bear, such
that suction curettage might on occasion fall within the purview of
these requirements, the provider of suction curettage, according to the
plaintiffs' own testimony before the district court, would never be act-
ing with the mens rea necessary to violate the statute.

The statute requires that the delivery of an intact living fetus (or a
substantial portion thereof) into the vagina be both deliberate and
intentional. As the testimony establishes, an abortion provider per-
forming suction curettage cannot predict or control whether the proce-
dure removes the fetus intact or in pieces (substantial or otherwise).
See, e.g., Mem. Op. at 21 ("the intact fetus may come through the can-
nula" (quoting plaintiffs' testimony)). And the effectiveness of the
procedure does not depend upon the manner in which the fetus is
removed. Thus, an abortion provider cannot be said to deliberately

                     6
and intentionally remove an intact living fetus or a substantial portion
thereof, even if by happenstance such is the result of the procedure.
Furthermore, "no effort is made to determine whether the fetus is or
is not living" during the procedure. Mem. Op. at 10-11 (emphasis
added); see also id. at 52-53 & n.22 (provider following "common
practice" "cannot know" when the fetus dies). A provider lacking
such information cannot even be said to be knowingly removing a
living fetus, let alone to be doing so deliberately and intentionally.

Finally, even were the statute construed such that a provider per-
forming this type of abortion could be said to deliver a living fetus
or substantial portion thereof into the vagina deliberately and inten-
tionally, his conduct would not be "for the purpose of performing a
procedure" that "will kill the fetus." Va. Code Ann. § 18.2-74.2
(emphasis added). The provider does not deliver the fetus into the
vagina in order that he may perform a subsequent procedure that "will
kill" the fetus. Rather, the very act of extracting the fetus from the
uterus through the cannula is itself the procedure that kills the fetus,
and it is so understood. Although the cannula traverses the vagina, the
fetus is not brought through the vagina for the purpose of killing it
there, but only to complete the removal procedure.

B.

In the conventional dilatation and evacuation procedure, the abor-
tion provider, in addition to using suction, typically dismembers the
fetus with a pair of forceps and then removes the fetus from the uterus
in pieces. Mem. Op. at 12-13. Because such a procedure occasionally
results in the extraction of the umbilical cord, fetal limbs, or even an
intact fetus into the vagina while the fetus is still alive, the district
court held that section 18.2-74.2(D) could reasonably be construed to
prohibit dilatation and evacuation in such circumstances. Once again,
it is plain that the district court read this section unreasonably.

Just as an abortion provider performing suction curettage does not
satisfy the actus reus elements of the statute, neither does one per-
forming conventional dilatation and evacuation. First, the dilatation
and evacuation procedure does not involve delivery into the vagina of
an intact fetus or substantial portion of an intact fetus. On the con-
trary, whereas the statute on its face contemplates the delivery of all

                     7
or a substantial portion of an intact fetus into the vagina, not its deliv-
ery in pieces or separate parts, conventional dilatation and evacuation
is distinguished from intact dilatation and extraction by the very fact
that the former involves dismemberment of the fetus. Mem. Op. at 16
("[A]s a general proposition, D&X is a variant of D&E but differs
from classic D&E in that it [D&X] does not rely upon dismember-
ment to remove the fetus." (internal quotation omitted)). The error of
the district court's interpretation of "substantial portion" is manifest
in its conclusion that extraction of even the umbilical cord into the
vagina might satisfy this element of the statute. Id. at 53 (emphasis
added). Second, the fetus is usually not living when it or a substantial
portion of it enters the vagina. Normally the physician severs the
umbilical cord, and so kills the fetus, while the fetus is still within the
uterus. Id. at 13-14. Or, alternatively, the physician may remove and
extract limbs first, an act that similarly kills the fetus remaining in the
uterus. Id. at 14.

Despite the fact that the vast majority of conventional dilatation
and evacuation abortions do not satisfy the actus reus requirements
of the Act, the district court focused on those rare cases in which a
fetus (or a substantial portion thereof) enters the vagina both living
and intact. However, the mens rea elements of the statute once again
clearly protect abortion providers from prosecution even in these
unusual circumstances.

From the plaintiffs' own testimony, it is apparent that those
instances in which an intact fetus (or substantial portion thereof)
emerges into the vagina are a result of "luck" rather than deliberation
and intent. Mem. Op. at 85 n.37. Whether such a result occurs is
beyond the provider's control. Id.; see also id. at 60; Planned
Parenthood v. Doyle, 1998 WL 299912, at *3 (W.D. Wis.) ("The
intentional removal of the fetus intact is what distinguishes an intact
[D&X] procedure from a [conventional] D&E procedure." (internal
quotations omitted)).

Likewise, as with the suction curettage procedure, the provider per-
forming conventional dilatation and evacuation "can neither predict
nor control" whether the fetus will still be living when it (or a substan-
tial portion thereof) enters the vagina. Mem. Op. at 60 (internal quota-
tions omitted). Thus, the provider cannot reasonably be said to have

                     8
deliberately or intentionally delivered a living fetus or a substantial
portion thereof into the vagina. Finally, an abortion provider who per-
forms a conventional dilatation and evacuation cannot reasonably be
said to deliver a living and intact fetus, or substantial portion thereof,
into the vagina for the purpose of killing the fetus there. Even on
those unusual occasions when the fetus is delivered intact into the
vagina, this results from an unplanned deviation from the conven-
tional dilatation and evacuation procedure, rather than from the pro-
vider's deliberate design. The provider cannot be said to intend to kill
the fetus in the vagina when he assumes that termination will occur
in the uterus. Mem. Op. at 13-14.

III.

Even if there were question as to whether Virginia's Partial Birth
Abortion Act could arguably be interpreted to prohibit the suction
curettage and the dilatation and evacuation procedures, the Common-
wealth of Virginia and the individual defendants have provided
unequivocal assurances (1) that they interpret the statute to cover nei-
ther suction curettage nor conventional dilatation and evacuation pro-
cedures, (2) that they would not enforce the statute against individuals
performing such procedures, and (3) that, specifically, they interpret
the incidental protrusion of some part of the fetus into the vagina as
insufficient to transform a conventional dilatation and evacuation
abortion into an intact dilatation and extraction abortion. The Gover-
nor himself has represented in writing that individuals performing
suction curettage and conventional dilatation and evacuation proce-
dures will not be prosecuted. See Letter of Gov. James C. Gilmore,
Exhibit F(1) (cited in Motion To Stay or Modify Preliminary Injunc-
tion, at 6). The Attorney General has likewise represented that the
term "partial birth abortions" in the statute applies only to the intact
dilatation and extraction procedure and that "conventional [dilatation
and evacuation procedures]" are not subject to prosecution under the
Act. Defendants' Memorandum, Exhibit 1, at 2 & n.5 (cited in Mem.
Op. at 30, 47-48). And the Commonwealth's Attorneys individually
have concluded that the statute covers only the intact dilatation and
extraction procedure and represented that they do not intend to prose-
cute persons who perform either suction curettage or conventional
dilatation and evacuation. Defendants' Memorandum, Exhibits 2-7, at
¶ 5 (cited in Mem. Op. at 46).

                     9
The district court dismissed outright all of these representations on
two primary grounds: that abortion is so politicized an issue that the
Commonwealth's officials cannot be expected to abide by their sworn
statements to the court and that, in any event, the officials are not
bound by these representations and could therefore change their views
at any time. Neither of these asserted justifications warrants the sum-
mary dismissal of these solemn representations by the Common-
wealth's chosen representatives. First, by suggesting that the
Commonwealth's officials will yield to politics over law, the district
court imputes a type of bad faith, if not lawlessness, to the State's
officials without either authority or justification. Second, by categori-
cally rejecting the statements on the ground that the Commonwealth's
officials may renege on these representations and prosecute persons
who perform suction curettage or dilatation and evacuation, the dis-
trict court gave impermissibly short shrift to the fact that these state-
ments were made under oath and with the knowledge and imprimatur
of the Governor of the Commonwealth himself. Rather than lightly
dismissing these statements, the district court instead was under an
affirmative obligation, in evaluating the vagueness of the statute, to
accord these submissions the respect they are due as the official repre-
sentations of those whose duty it is to faithfully enforce not only the
laws of the Commonwealth but also the Constitution of the United
States. See, e.g., Forsyth County v. The Nationalist Movement, 505
U.S. 123, 131 (1992).

IV.

When all is said and done, it appears that, although the district
court finely parsed the statute, it effectively overread those portions
of the statute that it did address -- finding ambiguity where none rea-
sonably exists -- and it actually omitted from consideration signifi-
cant portions of the statute that directly bear (if not bear most directly)
upon the plaintiffs' claims that section 18.2-74.2 can reasonably be
understood to prohibit the suction curettage and the dilatation and
evacuation procedures they perform.

Thus, for example, falling victim to what are but sophistic argu-
ments, the district court accepted unhesitatingly that the suction of
fetal cells, tissue, or parts from the uterus, through a tube or cannula
that transverses the vagina, can reasonably be understood as "deliver-

                     10
[ing] a living fetus or a substantial portion thereof into the vagina."
Likewise did it accept that this statutory phrase could be satisfied by
the mere pulling of the umbilical cord into the vagina, or by the
extraction of mere fetal tissue from the uterus. And, at the same time
that the district court accepted these contrived arguments as to the
reasonable interpretation of the statute, it ignored altogether the
explicit mens rea limitations of section 18.2-74.2 that the provider
must have delivered a living fetus or a substantial portion thereof into
the vagina both "deliberately and intentionally" and "for the purpose
of performing a procedure the [provider] knows will kill the fetus" --
this, despite the repeated admonitions of the Supreme Court that con-
sideration of mens rea requirements is essential in the judicial consid-
eration of vagueness challenges in particular.

When the statute is read in its entirety, with both its actus reus and
its mens rea limitations, it is clear, contrary to the district court's con-
clusion, that persons of ordinary intelligence would not at all under-
stand the statute to prohibit the procedures these plaintiffs perform.
Rather, they would understand the one procedure prohibited by sec-
tion 18.2-74.2 to be that of intact dilatation and extraction, or partial
birth abortion -- the very procedure that the Commonwealth of Vir-
ginia sought to prohibit.

The American Medical Association's observation with respect to
the almost identically worded federal partial birth abortion statute
overwhelmingly passed by Congress is no less apropos of the Com-
monwealth of Virginia's partial birth abortion statute: It "clearly
define[s] the prohibited procedure so that it is clear on the face of the
legislation what act is to be banned [and therefore] physicians will be
on notice as to the exact nature of the prohibited conduct." In con-
cluding otherwise, the district court turned on its head the cardinal
principle governing the federal courts in their interpretation of yet
unconstrued state statutes, a principle that governs especially in the
context of requests for extraordinary injunctive relief. Instead of pre-
suming the statute constitutional and indulging the assumption, man-
dated by our federalism, that the State will, where necessary, construe
its statutes so as to ensure their constitutionality, the district court all
but presumed the statute unconstitutional and, where the slightest
ambiguity in the statute's language arguably existed, assumed -- in
the face of the Governor's, the Attorney General's, and the prosecutor

                      11
defendants' sworn representations that they would construe the statute
otherwise -- that the State would adopt and enforce a construction of
the statute that would render it unconstitutional.

Accordingly, the plaintiffs having failed to establish the likely
applicability of section 18.2-74.2 to the procedures they perform and
thus to establish the likelihood that they will ultimately be held to
have standing to pursue their action, the stay of the district court's
injunction requested by the Commonwealth of Virginia is granted.

It is so ordered.

                    12